Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the response filed on 03/22/2022.  
Claims 1-5 are currently pending and have been examined in this application.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/22/2022 has been entered.

Response to Arguments
Regarding the rejection under 35 U.S.C 101
With respect to 35 U.S.C § 101, Applicant’s arguments, see pages 5-7, filed on 03/22/2022, the Applicants arguments have been fully considered but they are not persuasive.  Applicant argues that under Step 2A prong 2 of the Alice test, that the claims are not directed to an abstract idea but instead to a practical application.  In addition, on page 6 Applicant states “such features cannot reasonably be performed in the human mind, and the claims are generally directed to the practical application of allowing for a more appropriate estimation of an engine performance so that, for example, a price for a car may be more accurately set.”   Applicant also presents improvements provided by the invention including ”a more detailed evaluation on the engine can makes it easy to calculate a more appropriate assessed value when the vehicle is of a particular classification (such as a sport car, where engine performance is high and important)...Thus, the process of performing the assessment can be made more efficient.”  Furthermore, Applicant argues that “the alleged abstract idea is practically applied to the presence of the engine, which amounts to a practical application using an engine of a vehicle. By using the engine and acquiring sensor values therefrom, the alleged gathering of data is practically applied to a particular instance (e.g., determining engine performance) that does not monopolize the allegedly abstract data gathering that occurs.” 
 In response to these arguments, the Examiner would first state that the Examiner believes according to Step 2A Prong 1 of the Alice/Mayo test, that the limitations of acquire identification information of a target vehicle;…acquire vehicle information of the target vehicle including date and time information and maintenance information of the target vehicle including date and time information based on the identification information that has been acquired, the acquired vehicle information including a number of items relating to an engine of the target vehicle, the number of items depending on a vehicle classification of the target vehicle;…derive information to be provided about the vehicle, based on the vehicle information and the maintenance information that have been acquired, wherein a period for the vehicle information varies based upon the derived information to be provided about the vehicle,…performing an evaluation of the engine of the target vehicle using the number of items relating to the engine of the target vehicle; and…provide the information to be provided that has been derived; …receiving…the information to be provided about the vehicle, as drafted cover mental processes. That is acquiring information relating to vehicle maintenance, vehicle classification, number of items relating to an engine, as well as deriving information about a vehicle based on vehicle information, and performing an evaluation of an engine, represent concepts that can be performed in the human mind (including an observation, evaluation, judgment, opinion) or pen and paper.  The claim therefore recites an abstract idea.
In addition with respect to the Applicant’s arguments as they relate to Step 2A prong 2, as is stated in the MPEP, in order to integrate the abstract idea into a practical application, MPEP § 2106.04(d):
Limitations the courts have found indicative that an additional element (or combination of elements) may have integrated the exception into a practical application include:
• An improvement in the functioning of a computer, or an improvement to other technology or technical field, as discussed in MPEP §§ 2106.04(d)(1) and 2106.05(a); 

With this in mind, the additional elements of a processor, a first acquirer, a second acquirer, a derivation unit, a provider, an engine of the target vehicle, and receiving, from sensor values of the engine, do not integrate the judicial exception into a practical application.  With respect to the additional elements of a processor, a first acquirer, a second acquirer, a derivation unit, and a provider, these additional elements represent generic computer components recited at a high level of generality, such that they amount to adding the words apply it to the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  In addition, the additional elements of an engine of the target vehicle, and receiving, from sensor values of the engine, amounts to generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)), such as the field of automotive diagnostics.  Furthermore, the improvements cited by the Applicant such as “allowing for a more appropriate estimation of an engine performance so that, for example, a price for a car may be more accurately set.”, ”a more detailed evaluation on the engine can makes it easy to calculate a more appropriate assessed value…the process of performing the assessment can be made more efficient”, are all improvements to the abstract idea of assessing the value of a car, and not to a specific technology or technical field.  In addition, the Applicant states that “the alleged abstract idea is practically applied to the presence of the engine,”. It is the Examiner’s position that simply claiming an engine does not overcome the requirements of Step 2A prong 1, and only amounts to generally linking the exception to a particular field of use.  Therefore, the Examiner believes that the claims are still directed to an abstract idea. 
With respect to step 2B of the Alice/Mayo test, as is stated above, the additional elements of a processor, a first acquirer, a second acquirer, a derivation unit, and a provider, represent generic computer elements that are recited at a high level of generality, such that they amount to adding the words apply it to the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  In addition, the additional element of an engine of the target vehicle, and receiving, from sensor values of the engine, amounts to generally linking the use of the judicial exception to a particular technological environment or field of use.  As such, the same analysis applies here and does not create an inventive concept.  The claims are therefore not patent eligible.  
Regarding the rejection under 35 U.S.C 103
Regarding Applicant arguments that the claims as amended overcome the 103 rejection issued on 12/22/2021, and that none of the art of refences, either alone or in combination disclose or suggest all limitations listed in claims 1-5, the Examiner agrees.  As such, a reformulated response based on the current amended claims has been provide.  See results under the section labeled Novel/Non-Obvious.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Under Step 1 of the Alice/Mayo test, the claims are directed to statutory categories.  Specifically, claims 1-3, and 5 are directed to a device or machine, while claim 4 is directed to a method or process.
As per claim 1, claim 1 is rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more.  
With respect to the revised Step 2A Prong 1 of the 2019 PEG, the limitations of  …acquire identification information of a target vehicle;…acquire vehicle information of the target vehicle including date and time information and maintenance information of the target vehicle including date and time information based on the identification information that has been acquired, the acquired vehicle information including a number of items relating to an engine of the target vehicle, the number of items depending on a vehicle classification of the target vehicle;…derive information to be provided about the vehicle, based on the vehicle information and the maintenance information that have been acquired, wherein a period for the vehicle information varies based upon the derived information to be provided about the vehicle,… performing an evaluation of the engine of the target vehicle using the number of items relating to the engine of the target vehicle;…provide the information to be provided that has been derived;…, …the information to be provided about the vehicle, as drafted cover mental processes. That is acquiring information relating to vehicle maintenance, vehicle classification, number of items relating to an engine, as well as deriving information about a vehicle based on vehicle information, and performing an evaluation of an engine, represent concepts that can be performed in the human mind (including an observation, evaluation, judgment, opinion) or pen and paper.   The claim therefore recites an abstract idea.
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, the claims recite the additional elements of a processor, a first acquirer, a second acquirer, a derivation unit, a provider, an engine of the target vehicle, the derivation unit receiving, from sensor values of the engine.  With respect to the additional elements of a processor, a first acquirer, a second acquirer, a derivation unit, and a provider, these additional elements represent generic computer components that are recited at a high level of generality, such that they amount to adding the words apply it to the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  In addition, the additional elements of an engine of the target vehicle, and receiving, from sensor values of the engine, amounts to generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)), such as the field of automotive diagnostics.  Therefore, the claim is directed to an abstract idea.
Under Step 2B of the 2019 PEG, if it is determined that the claim recites a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself).  In this case, as noted above, the additional elements of a processor, a first acquirer, a second acquirer, a derivation unit, and a provider, represent generic computer components recited at a high level of generality, such that they amount to adding the words apply it to the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  In addition, the additional elements of an engine of the target vehicle, and receiving, from sensor values of the engine, amounts to generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)), such as the field of automotive diagnostics. The same analysis applies here and does not create an inventive concept. Therefore, the claim is not patent eligible.  
As per claim 2, claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
With respect to the revised Step 2A, Prong 1 of the 2019 PEG, the limitations of wherein the maintenance information includes replacement date and time information of the part or oil,…derives the information to be provided, based on the replacement date and time information and predetermined recommended replacement time, as drafted covers mental processes.  That is deriving information based on replacement date and time and predetermined recommend replacement time, represents concepts performed in the human mind (including an observation, evaluation, judgment, opinion) or pen and paper.  The claim therefore recites an abstract idea. 
In addition, with respect to steps 2A, prong 2, and 2B of the 2019 PEG, the additional element of a derivation unit, represents a generic computer component that is recited at a high level of generality, such that it amounts to adding the words apply it to the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The claim is therefore directed to an abstract idea and does not amount to significantly more than the judicial exception.  The claim is therefore not patent eligible.
As per claim 3, claim 3 only further narrows the abstract idea and contains no new additional elements that would integrate the abstract idea into a practical application or amount to significantly more.  The claim is therefore not patent eligible.
As per claim 4, claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
With respect to the revised Step 2A, Prong 1 of the 2019 PEG, the limitations of acquiring identification information of a target vehicle; acquiring vehicle information of the target vehicle including date and time information and maintenance information of the target vehicle including date and time information based on the identification information that has been acquired in the acquiring of the identification information, the acquired vehicle information including a number of items relating to an engine of the target vehicle, the number of items depending on a vehicle classification of the target vehicle; deriving information to be provided about the vehicle from sensor values of the engine of the target vehicle, based on the vehicle information and the maintenance information that have been acquired in the acquiring of the vehicle information and the maintenance information, wherein a period for the vehicle information varies based upon the derived information to be provided about the vehicle the deriving including performing an evaluation of the engine of the target vehicle using the number of items relating to the engine of the target vehicle; and -3-Application No. 16/592,197 providing the information to be provided that has been derived in the deriving, as drafted cover mental processes. That is acquiring vehicle information, deriving information about a vehicle from sensor values of an engine, and performing an evaluation of an engine, represent concepts that can be performed in the human mind (including an observation, evaluation, judgment, opinion) or pen and paper.  The claim therefore recites an abstract idea.
In addition claim 4 contains no additional elements and therefore does not integrate the abstract idea into a practical application or amount to significantly more than the judicial exception.  The claim is therefore not patent eligible.
With respect to clam 5, claim 5 only narrows the abstract idea of claim 1 and includes no additional elements that would either integrate the exception into a practical application or amount to significantly more than the abstract idea.   The claim is therefore not patent eligible.

Novel/Non-Obvious
Claims 1-5  are novel/non-obvious over the prior art of record for the following reasons.  
The most relevant prior art of record includes:
Funkhouser et al. (US 20180025391 A1)
Meads et al. (US 20150030304 A1)
Ezoe  (US 4441359 A)

As per claim 1, 
Funkhouser teaches:
 a processor configured to function as:
Funkhouser teaches a processor. (Funkhouser, See at least: [0042] In an illustrative configuration, the remote server(s) 700 may include one or more processors (processor(s)) 702.)

Funkhouser teaches:
a first acquirer configured to acquire identification information of a target vehicle;

Funkhouser teaches acquiring identification information of a vehicle. (Funkhouser, See at least: [0017] At block 110, a vehicle may be identified. Vehicles may be identified by a vehicle identifier, such as a vehicle identification number. In some embodiments, users may register or enroll in a service by providing a vehicle identifier.)

Funkhouser teaches:
 a second acquirer configured to acquire vehicle information of the target vehicle including date and time information 

Funkhouser teaches acquiring vehicle information including date and time information.  (Funkhouser: See at least: [0018] Vehicle usage data may include a driving history representing usage of the vehicle. For example, vehicle usage data may include a length of time the vehicle has been used. [0033] Vehicle usage data may include additional information such as utilization, average speed,…date since last servicing, such as oil change, and an ownership score, which may be impacted by the driver rating and maintenance history.)

Meade and Funkhouser teach:
..and maintenance information of the target vehicle including date and time information based on the identification information that has been acquired.

Meads teaches the aspect of acquiring maintenance information based on identification information (Meads, See at least: [0046] The system may then, at Step 130, retrieve information associated with the object using the one or more indicia. Here, the information retrieved via the vehicle's VIN number may include information from a database regarding the vehicle's make, year, model, mileage, maintenance history, warranty information, cost, and/or other useful information relating to the vehicle.  [0034] In particular embodiments, the system may be configured to, at Step 130, receive dynamic information about a point of interest at a particular time.)
Funkhouser then teaches maintenance information including date and time information. (Funkhouser, See at least: [0020] At block 130, a vehicle maintenance history is determined. The vehicle maintenance history may include completed vehicle services, as well as frequency of service, date of last service, a determination of whether recommended service has been completed and/or verified, and other information.)


Funkhouser teaches:
a derivation unit configured to derive information to be provided about the vehicle, based on the vehicle information and the maintenance information that have been acquired,

Funkhouser teaches deriving information, such as a vehicle value, based on the vehicle maintenance history. (Funkhouser, See at least: [0022] At block 140, a first vehicle value is determined. The first vehicle value may be determined for the vehicle based at least in part on the vehicle usage history, the vehicle maintenance history, and/or other factors, including geographic location, make, model, year, and other factors. Vehicle values may be broadcast to third parties that may be interested in purchasing the vehicle. Vehicle values may also be determined based on a vehicle history report, such as collision records, registration records, emissions records, maintenance records, and other information that may be received from or otherwise determined from third parties.)

Funkhouser teaches:
and a provider configured to provide the information to be provided that has been derived; 
Funkhouser teaches providing the derived information (vehicle value).  (Funkhouser, See at least: Figure 5.  [0051] The processor(s) 702 may include any suitable processing unit capable of accepting data as input, processing the input data in accordance with stored computer-executable instructions, and generating output data.  [0015] The systems and methods described herein may generate and present real-time vehicle values based at least in part on vehicle usage data.)

Ezoe teaches:
the acquired vehicle information including a number of items relating to an engine of the target vehicle, the number of items depending on a vehicle classification of the target vehicle; 

Ezoe teaches acquired vehicle information which is registered in a table that associates the vehicle classification or car type with a number or items required to be inspected.  (Ezoe, See at least: (Column  4, Lines 11-19) In other words, inspection items and instructions required of each inspection kind and car type are registered in a section of a table which is read out by designating the inspection kind and car type.)  Ezoe then teaches the inspection items relating to the engine. (Ezoe, See at least: (Column 2, Lines 46-49) The inspection kind input circuit 22 indicates the type of legally required inspection, such as a 6-month check, 12-month check, or 24-month check, and the designation of check points, such as a engine only.  (Column 6, Lines 7-15)  When such a determination is made, the program advances to step 74 wherein the control device 24 selects the reference value table (I, Ja) from the tables stored in the memory circuit 34 according to the inspection item (I) and the car type (Ja). For example, the tables (1, Ja), table (2, Ja), table (3, Ja) . . . respectively correspond to the battery voltage function, high tension wire voltage function, alternator current function, . . . , for the car type (Ja).)
Ezoe teaches:
 the derivation unit performing an evaluation of the engine of the target vehicle using the number of items relating to the engine of the target vehicle; 

Ezoe teaches performing an evaluation of the engine by determining if the measured values are acceptable.  (Ezoe, See at least: (Column 4, Lines 45-63) Since the characteristics of mechanical and electrical parts of a motor car usually depend on the mileage and age thereof respectively, the reference values for the measured results of each inspection item varying with the car mileage and/or age…The upper and lower values C.sub.1 and C.sub.2 are stored in the memory circuit 34 in the form of two-dimensional tables (I, J), forming a pair of three-dimensional surfaces (I, J) as shown in FIG. 4. Between the upper and lower values C.sub.1 and C.sub.2 is a range in which the measured value is judged as acceptable.)

Ezoe teaches:
and the engine of the target vehicle, the derivation unit receiving, from sensor values of the engine, the information to be provided about the vehicle.

Ezoe teaches a derivation unit or analyzers that receive information about a vehicle through the use of a central control device and sensors that output values or voltages related to the engine.  (Ezoe, See at least: (Column 3, Lines 14-18) These testers and analyzer 26, 27, 28, 29, and 30 are connected to the central control device 24 to supply the latter with the output signals thereof representative of the measured results. (Column 3, Lines 21-30) As shown in FIG. 3, the engine analyzer 29 includes voltage sensors 50 and 51, as well as current sensors 52 and 53. The sensors 50 and 51 respectively detect battery voltage and high-tension wire voltage, that is, the voltage across a secondary ignition coil. The sensors 52 and 53 detect starter current and alternator current, respectively. These sensors 50, 51, 52, and 53 are connected to the central control device 24 to supply the latter with the output signals thereof representative of the measured results.)  

None of the art of record, neither alone or in combination, discloses the limitations of:


wherein a period for the vehicle information varies based upon the derived information to be provided about the vehicle,

Therefore, independent claim 1 is novel/non-obvious.
With respect to claims 2, 3, and 5, claims 2, 3, and 5 are also novel/non-obvious due to the recitation of the features in claim 1.  
With respect to claim 4, claim 4 is substantially similar to claim 1, and is therefore also novel/non-obvious for the same reasons as mentioned above. 
Additionally, related literature includes “On optimal upgrade level for used products under given cost structures”, by Mahmood Shafiee.  In this paper a stochastic model was developed in order to find the optimal upgrade level for vehicles in order to maximize a dealer’s profit.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN G WEBSTER whose telephone number is (303)297-4446. The examiner can normally be reached Monday-Friday 8:00-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN G WEBSTER/Examiner, Art Unit 3628                                                                                                                                                                                                        
/ALLISON G WOOD/Primary Examiner, Art Unit 3625